UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-1541



SHELVIE J. BLANSETT,

                                            Plaintiff - Appellant,

          Versus


IREDELL-STATESVILLE BOARD OF EDUCATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Carl Horn, III, Chief
Magistrate Judge. (CA-94-42-5-H)


Submitted:   May 20, 1997                   Decided:   May 30, 1997


Before WIDENER, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shelvie J. Blansett, Appellant Pro Se. Allison Brown Schafer,
Debra Smith Sasser, THARRINGTON, SMITH, L.L.P., Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order* dismissing
this employment discrimination action because of Appellant's fraud

upon the court. We have reviewed the record and the opinion of the

magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge. Blansett v.

Iredell-Statesville Bd. Of Educ., No. CA-94-42-5-H (W.D.N.C. Mar.

7, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




     *
       A magistrate judge conducted the proceedings in accordance
with 28 U.S.C. § 636(c)(l) (1994).

                                2